Citation Nr: 0600643	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-07 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama

THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran retired from the military in June 1991 after more 
than 20 years of active service. 


This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for hepatitis 
C.  In January 2004, the Board remanded the matter for 
further evidentiary development.  

A Board hearing was scheduled to be held in 2003, in 
Washington, D.C.  The veteran was notified of the hearing 
schedule, but did not appear to testify.


FINDING OF FACT

The evidence for and against the claim of entitlement to 
service connection for hepatitis C is in approximate balance.  


CONCLUSION OF LAW

The criteria for service connection for hepatitis C are met.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection - Hepatitis C

VA outpatient treatment records dated in and after the late 
1990s document a diagnosis of hepatitis C.  Thus, one basic 
criterion for service connection - present manifestation of a 
disorder or disease for which service connection is being 
sought - is met.  38 C.F.R. § 3.303 (2005); Degmetich v. 
Brown, 104 F. 3d 1328 (Fed. Cir. 1997) (38 U.S.C.A. §§ 1110 
and 1131 require that a present disability be manifested for 
service connection). 

Service connection also requires evidence of injury or other 
in-service incident that is the basis for disability claimed, 
and as well, medical evidence of etiological link between 
such injury or incident and claimed disability.  38 C.F.R. 
§ 3.303; see Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992) (Lay evidence is acceptable to prove the occurrence of 
an injury during active duty or symptomatology over time when 
such symptomatology is within the purview of, or may be 
readily recognized by, lay persons; however, lay evidence is 
not competent to prove a matter requiring medical expertise, 
such as an opinion as to diagnosis or medical causation.).  
As for the former, the veteran maintains that he incurred 
hepatitis C in service, citing history of sexual contact with 
multiple partners during active duty, while stationed abroad.  

Given the assertion as to in-service exposure, the Board 
remanded the claim for further evidentiary development to 
include a VA compensation and pension medical (C&P) 
examination.  The report of the examination, performed in 
March 2004, in pertinent part, notes various risk factors 
associated with hepatitis C in the veteran's case: 
experimental intravenous drug use; more than 10 sexual 
partners during his lifetime; possible exposure to 
contaminated blood while working as a medic during service; 
and history of high-risk sexual activity, citing evidence of 
numerous instances of intervention for NSGU (nonspecific 
gonococcal urethritis).  The examiner stated that most common 
risk factors are intravenous drug use and blood transfusion, 
in such order, and then opined: "It is at least as likely as 
not that the veteran came in contact with the virus during 
his active duty time period."  

The Board recognizes that the record appears inconsistent as 
to the applicability of the two most common risk factors 
(intravenous drug use and blood transfusion) in the veteran's 
case.  As reflected in April 1999 VA medical treatment 
records, the veteran denied having used drugs intravenously, 
a history of blood transfusion, and exposure to contaminated 
blood.  The RO has cited the veteran's prior denials as to 
such risk factors to conclude, essentially, that the 
probative value of the C&P examiner's favorable etiology 
opinion is reduced given the apparent reliance, at least in 
part, on what appears to be inaccurate history as to risk 
factors.  The Board recognizes the RO's position has merit.  
It also notes that the April 1999 VA medical treatment 
records are dated before the earliest medical documentation 
as to diagnosis of hepatitis C and before the veteran filed a 
service connection claim in October 2001.  The record also 
contains other denials by the veteran as to applicability of 
certain risk factors in VA medical records dated after 1999.  
As to when the veteran was first diagnosed with hepatitis C, 
the veteran has said he was first diagnosed in 1992; the 
record, however, does not reflect a diagnosis in 1992.  
Moreover, even in 1994 (see Dr. Abernathy's report), the 
veteran denied a history of hepatitis and intravenous drug 
use.

Notwithstanding the above, the record does contain some 
evidence independent of apparently inconsistent lay 
accounting by the veteran as to applicability of certain risk 
factors in his case that tend to support the favorable 
etiology opinion.  In particular, the veteran apparently does 
have a history of high-risk sexual activity and with multiple 
partners during service.  Service medical records documenting 
numerous visits for venereal disease check-ups or for 
problems apparently associated with sexual activity (penile 
itching and rash; numerous instances of urethral discharge; 
veteran's own reports of history of venereal disease during 
multiple physical examinations) tend to buttress the 
conclusion as to such history.  And, such history is 
explicitly cited by the C&P examiner.  Moreover, the veteran 
reported that one of his duties was as a helicopter medic, 
although his primary military specialty appears to have been 
as a helicopter repairman.  The record does not contain 
evidence to contradict his statement that his duties included 
work as a medic, which could have exposed him to contaminated 
blood.     

Given the above considerations, the Board finds that the 
evidence favoring and disfavoring service connection is in 
approximate balance.  The record presents a favorable 
etiology opinion which appears to have been based at least in 
part on credible lay and service medical evidence as to risk 
factors conducive to the development of hepatitis C.  While 
the Board finds there is basis for reasonable doubt against 
the claim, the record also presents evidence tending to favor 
the claim.  As such, it applies 38 U.S.C.A. § 5107(b) (West 
2002) and 38 C.F.R. § 3.102 (2005) and resolves every 
reasonable doubt in the veteran's favor.  The claim is 
granted.        



II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Given the Board's favorable resolution of this claim, it is 
evident that adequate evidentiary development has taken place 
to enable such a decision.  As such, the Board need not 
discuss further VA's compliance with VCAA.


ORDER

Service connection for hepatitis C is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


